Citation Nr: 0502256	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  00-14 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Waiver of loan guaranty indebtedness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966, 
from August 1966 to August 1969, and from December 1969 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (COWC) dated in April 
1999, which denied waiver of loan guaranty indebtedness in 
the calculated principal amount of $14,398.16.  Subsequently, 
in July 2003, the COWC waived half the debt (plus accrued 
interest on that half of the debt), leaving an indebtedness 
of $7,199.09, plus interest.


FINDINGS OF FACT

1.  The veteran obtained a home loan guaranteed by the VA in 
the amount of $40,602 in September 1987.  Following his 
subsequent default on the loan, the property was sold in a 
foreclosure held in November 1989 for an amount less than the 
outstanding principal, interest, and foreclosure costs; the 
resulting deficiency was charged as a debt to the veteran. 

2.  In July 2003, the VA granted a partial waiver of recovery 
of the debt, due to the veteran's financial circumstances, 
leaving an indebtedness of $7,199.09, plus interest.  

3.  Although the veteran's fault in the creation of the 
indebtedness exceeds VA fault, there is little direct unjust 
enrichment, and recovery of the indebtedness from the 
appellant would result in undue hardship and defeat the 
purpose of VA benefits.  It would be inequitable for the VA 
to recover the remaining of loan guaranty indebtedness of 
$7,199.09, plus interest, from the appellant.




CONCLUSION OF LAW

Recovery of the remaining portion of the outstanding loan 
guaranty indebtedness in the amount of  $7,199.09, plus 
interest, from the appellant would be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.964, 1.965 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran purchased a residence in Clearwater, Florida, in 
September 1987, financed with $5,000 in cash from the 
veteran, and a home mortgage loan in the amount of $40,602, 
which was guaranteed, in part, by the VA.  

The VA received a default notification from the lender in 
December 1988, which reported that the first uncured default 
had been in October 1988.  According to this document, the 
reason for default was that the mortgagor had been out of 
work for awhile, and had just returned to work in November.  
Initially, it was noted that the veteran had a cooperative 
attitude toward the default, and that forbearance was 
warranted.  However, subsequently, the lender was unable to 
contact the veteran to make arrangements to secure the 
default.  Contact with an individual identified as "Mrs." 
by the lender had failed to disclose financial information or 
offer payment arrangements.  (This individual's exact 
relationship to the veteran is unknown.  She is variously 
described as his wife, girlfriend, or tenant in other 
records, but, as pertinent to this decision, there is no 
documentary evidence that she and the veteran were married, 
or any indication that the representation of her as his wife 
was intended to result, or did result, in any unfair gain or 
advantage to the veteran.)  

After receiving the default notification from the lender, the 
VA reported that the veteran telephoned in January 1989, and 
said that he wanted to establish a payment plan, paying for 3 
months immediately, followed by 1-1/2 payments per month 
until current.  He was told to discuss the plan with the 
mortgage company.  

Meanwhile, a notice of intent to foreclose was received at 
the VA from the lender in January 1989.  According to this 
document, the reason for default was that the mortgagor was 
intermittently out of work.  Seven letters had been sent 
warning of foreclosure and offering relief.  The lender had 
been unable to meet with the veteran in person, or otherwise 
establish contact to secure possible arrangements.  The 
account was therefore recommended for foreclosure.  

In February 1989, the veteran and his purported wife visited 
the RO, again setting forth their payment plan.  At this 
time, it was noted that only she was working, and VA advised 
that only the one salary may not support the planned 
repayment schedule.  The couple agreed, and said they wanted 
to sell personal items to bring the account current.  
However, the lender was uncooperative with the proposed 
payment plan, and said that only the total amount due would 
be accepted, observing that the veteran was chronically 
delinquent.  

In May 1989, the veteran was notified, by personal service of 
process, of the impending foreclosure proceedings.  In 
September 1989, the judgment of foreclosure was entered, and 
the foreclosure sale was held in November 1989.  The property 
was sold for an amount less than the outstanding principal, 
interest, and foreclosure costs, resulting in a deficiency.  
The resulting loss to the VA in the amount of $16,567.41 was 
charged as a debt to the veteran.  Subsequent accounting 
adjustments eventually resulted in a reduction in the debt to 
$14,398.16.  After written notice, the property was vacated 
by January 16, 1990.

After the foreclosure, evidence indicates that the veteran 
was sent four letters between September 1990 and March 1992 
regarding the loan guaranty indebtedness, sent to his last 
known address, which was the property address.  After 
additional letters were sent, the debt was determined to be 
uncollectible, and collection efforts ceased.

In March 1993, the veteran filed a claim for compensation 
with the RO, thereby providing VA with his current address.

In January 1999, the VA realized that the veteran, who was 
then receiving VA pension benefits, had an outstanding home 
loan debt.  After notification to the veteran, VA began 
withholding $100 per month from the veteran's pension award 
in June 1999.  In the meantime, he requested a waiver of 
recovery of the debt, which was denied, and the current 
appeal ensues.  During the course of appellate development, 
in July 2003, the RO waived one-half of the debt, calculated 
at $14,398.16, and the interest on that portion of the debt, 
leaving the remaining $7,199.09, plus interest, for appellate 
consideration.  

In December 2003, the veteran testified at a travel board 
hearing before the undersigned.  At this hearing, as well as 
at an earlier RO hearing in March 2000, the veteran presented 
his contentions, which are primarily that he should not have 
to pay the debt because the VA failed to notify him of the 
debt until nearly ten years after the fact, and that to repay 
the debt would cause financial hardship.  

B.  Analysis

The Court has held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 (see 
38 U.S.C.A. §§ 5102, 5103, 5103A) do not apply to waiver 
claims.  Barger v. Principi, 16 Vet.App. 132 (2002); see 
38 U.S.C.A. § 5302 (West 2002).  Moreover, the RO has 
explained to the veteran the bases for denial of the claim, 
and afforded him the opportunity to present information and 
evidence in support of the claim, and there is no indication 
that any additional notice or development would aid the 
veteran in substantiating his claim.  

The appellant does not challenge the validity of the debt; 
therefore, the issue on appeal is limited to entitlement to 
waiver.  See Schaper v. Derwinski,  1 Vet. App. 430, 434 
(1991).

The Committee determined that there was no fraud, 
misrepresentation, or bad faith in this case when it denied 
the appellant's request for a waiver of recovery of loan 
guaranty indebtedness.  The Board agrees.  As a result, 
entitlement to a waiver of recovery of the loan guaranty 
indebtedness in this case is dependent on whether the 
recovery of the debt from the appellant would be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.964, 1.965 (2004).  

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights. The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government. In 
making this determination, the facts and circumstances in a 
particular case must be weighed carefully.  Different factors 
will enter into such decision, such as the relative fault of 
the debtor, whether there would be undue financial hardship 
to recover the overpayment, whether there was any unjust 
enrichment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized, and whether the 
debtor relinquished a valuable right or changed his or her 
position by reason of having relied upon an erroneous 
benefit.  38 C.F.R. § 1.965 (2004).  All listed elements of 
equity and good conscience must be considered in a waiver 
decision.  See Ridings v. Brown, 6 Vet.App. 544 (1994). 

In evaluating the degrees of fault, there is no evidence of 
VA fault in the creation of the debt.  The veteran, on the 
other hand, failed to make his monthly mortgage payments, and 
then did not respond to the lender's attempts to contact him 
to work out a solution to the problem.  The lender's 
subsequent unwillingness to reach an agreement with the 
veteran to avoid foreclosure does not excuse the veteran's 
initial failure to take any action to avoid defaulting on the 
loan.  

In mitigation of the veteran's fault is the fact that the 
default apparently occurred due to the loss of his job.  
Further, in January 1989, he offered a repayment plan, of a 
payment of three months' payments at that time, followed by 
payments of 1-1/2 per month until the loan was up to date.  
However, this repayment plan was rejected by the lender, and, 
after that attempt, the veteran did not make any further 
attempts to avoid default, for instance by selling the 
property on his own.  He nevertheless continued to live in 
the home until mid-January 1990, nearly two months after the 
foreclosure sale.  In view of these factors, the Board finds 
that the veteran was at fault in the creation of the 
overpayment, and that his fault outweighs VA fault.  

The veteran contends that VA was at fault in failing to 
notify him of the debt for ten years, thereby resulting in an 
increase in the interest owed.  Evidence in the file 
indicates that the VA sent several notices of the debt to the 
veteran's last known address, which was the property address, 
from 1990 to 1992.  Interest on debts to the VA shall accrue 
from the  date the initial notice of the debt is mailed to 
the debtor.  Notification shall be considered sufficient when 
effected by ordinary  mail, addressed to the last known 
address, and such notice is not  returned as undeliverable by 
postal authorities.  38 C.F.R. § 1.919(d) (2004).  None of 
the letters from VA was returned as undeliverable; therefore, 
interest was properly charged from that time.  

Although he clearly was not residing at the property address, 
he failed to keep VA apprised of his current address.  
According to his testimony, he thought that the foreclosure 
of the property relieved him of any further financial 
responsibility.  Nevertheless, as a competent adult, he is 
responsible for his contractual obligations, and, by the 
exercise of reasonable care, he should have realized that a 
foreclosure, alone, would not necessarily relieve him of all 
liability.  Thus, the veteran was also somewhat at fault in 
the matter of the interest accruing from 1990 to 1999, by 
failing to keep the loan guaranty office informed of his 
address, although it does not appear that this was an 
intentional avoidance of the debt.  In this regard, in March 
1993, the veteran filed a compensation claim, listing his 
current address.  Moreover, at that time, VA had notice of 
his address, and, hence, there was also VA fault in the 
failure to notify the veteran of the debt until 1999, thereby 
increasing his overall financial obligation.  

As to unjust enrichment, this exists where failure to recover 
the debt would result in unfair gain to the debtor.  As a 
result of his default on the loan, the VA sustained a loss in 
the amount of $14,398.16, which it paid to the lender under 
the terms of the loan guaranty.  Although this was a gain to 
the veteran in the form of a release from a contractual 
obligation to the lender, he was not unjustly enriched to 
this extent in a direct, tangible sense.  

The veteran contends, in essence, that he was not enriched at 
all; that in fact, he lost a $7,000 down payment, as well as 
the house.  The contemporaneous documents show that while the 
veteran made a substantial down payment, the amount was 
actually $5,000.  However, the veteran lived in the home from 
October 1988 to January 1990, without making any payments.  
Under the terms of the mortgage, he should have paid $5,430 
during this period.  Based on this, the use of the property 
during that period was a benefit to the veteran, worth 
$5,430, but this was offset by his down payment of $5,000.  
Hence, the direct unjust enrichment in this case was 
negligible.  

With respect to the element of financial hardship, financial 
status reports completed by the veteran in March 1999 and 
March 2000 show income, consisting of a VA pension, slightly 
in excess of expenses.  In March 2000, his net monthly 
pension was $649, after deduction of $100 as recovery of the 
debt.  

However, the veteran is now 60 years old, and has been found 
by VA to be permanently and totally disabled due to multiple 
disabilities; as such, he is not expected to have a 
significant increase in his income.  He has been in receipt 
of VA pension benefits, the purpose of which is to provide a 
basic level of income for qualifying veterans, and his loan 
guaranty indebtedness is being withheld from this benefit.  
While he has been able to meet his obligations, at his 
hearings, the veteran indicated that he has had to make 
substantial financial sacrifices.  It is clear, from the 
financial status reports and his testimony, that he lives a 
very modest lifestyle; for instance, in 2000, he reported 
owning a 1978 Datsun, while by the time of his 2003 hearing, 
he said he did not have any vehicle.  

The regulatory standard for hardship is whether repayment 
would deprive the veteran of basic necessities.  See 
38 C.F.R. § 1.965 (a)(3).  It is the Board's judgment that, 
given the length of time necessary to recover $7,199.09, plus 
interest (including nine years of interest which accrued 
before recovery of the debt began), from a veteran whose 
monthly income would currently be in the neighborhood of 
$850, without the deduction of $100 per month as recovery of 
the debt, causes undue hardship.  

Further, to recover the debt over the period of time required 
to collect not only the principle, but the many years of 
accrued interest, would defeat the purpose of both VA pension 
benefits, which is to provide a basic level of income to 
qualifying, and the loan guaranty program, which is to enable 
veterans to purchase their own homes.  As noted above, there 
was negligible direct unjust enrichment to the veteran.  The 
veteran's fault does not outweigh these equitable factors, 
and no other equitable considerations have been raised.  The 
Board concludes, based on the financial picture presented by 
the record, and other equitable factors, that it would be 
against equity and good conscience for the VA to recover the 
loan guaranty indebtedness in the amount of $7,199.09, plus 
interest.  Thus the waiver claim is granted.  The Board has 
applied the benefit-of-the-doubt rule in making this 
decision.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Waiver of recovery of loan guaranty indebtedness, in the 
amount of $7,199.09, plus accrued interest on that amount, is 
granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


